UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4659
LINWOOD LYONS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at Greenville.
               Malcolm J. Howard, District Judge.
                          (CR-01-20-HO)

                  Submitted: February 20, 2003

                      Decided: March 28, 2003

     Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Gregory J. Ramage, Raleigh, North Carolina, for Appellant. Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LYONS
                               OPINION

PER CURIAM:

   Linwood Lyons appeals his conviction based upon a written plea
agreement and sentence on a criminal information alleging conspiracy
to distribute in excess of fifty grams of cocaine base (crack), in viola-
tion of 21 U.S.C. §§ 841(a), 846 (2000). After conducting a thorough
Fed. R. Crim. P. 11 colloquy, the district court found Lyons guilty,
and sentenced him to 180 months’ imprisonment and five years’
supervised release. Lyons’ attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), claiming ineffective
assistance of counsel and prosecutorial misconduct, but concluding
that there are no meritorious grounds for appeal. Lyons was notified
of his right to file an additional brief, which he did. Lyons claimed,
pro se, that he signed the plea agreement in reliance on a promise that
he would receive no more than sixty months in prison, he challenged
his guideline calculation, and claims actual innocence.

   We find no merit to Lyons’ specific claims on appeal. The district
court complied with the mandates of Fed. R. Crim. P. 11, Lyons testi-
fied he was fully satisfied with the services of his attorney, and he fur-
ther testified that there were no promises made to him other than
those promises outlined in his plea agreement. The record reflects that
Lyons’ plea was knowing and voluntarily entered into. The district
court advised Lyons of the statutory sentence carried by the charge.
Further, Lyons waived his right to appeal on any issue other than inef-
fective assistance of counsel or prosecutorial misconduct. We find no
merit to any of the claims raised by Lyons or his attorney on his
behalf. In accordance with the requirements of Anders, we have
examined the entire record and find no meritorious issues for appeal.

   Accordingly, we grant the Government’s motion for summary
affirmance and affirm Lyons’ conviction and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
                      UNITED STATES v. LYONS                      3
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                        AFFIRMED